946 F.2d 886
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David Stephen SLIWA, Petitioner-Appellant,v.Edward W. MURRAY, Attorney General of the Commonwealth ofVirginia, Respondents-Appellees.
No. 91-7040.
United States Court of Appeals, Fourth Circuit.
Submitted May 20, 1991.Decided Oct. 18, 1991.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.   Jackson L. Kiser, District Judge.  (CA-90-203-R)
David Stephen Sliwa, appellant pro se.
Robert H. Anderson, III, Office of the Attorney General of Virginia, Richmond, Va., for appellees.
W.D.Va.
DISMISSED.
Before WILKINS and NIEMEYER, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
David Stephen Sliwa seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254.


2
Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.*  Sliwa v. Murray, CA-90-203-R (W.D.Va. Feb. 19, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED.



*
 Contrary to the findings of the Virginia Supreme Court and the district court, Sliwa's fourth ground seeking restoration of good time (GCA) credits under Va.Code § 53.1-189 could not have been presented in any of his earlier state habeas petitions.   Nevertheless, we find on its merits that it was properly dismissed.   Sliwa did not lose any GCA credits that he had earned.   He simply was not entitled to earn any while he was in custodial management segregation.   Only when credits are taken away is restoration an option under § 53.1-189, as implemented by Virginia Department of Corrections Guideline # 816.   Thus, Sliwa has not been subjected to arbitrary distinctions drawn between those placed in administrative as opposed to punitive segregation, and he is therefore not entitled to federal habeas relief.   See Lewis v. Jeffers, 58 U.S.L.W. 5025, 5029 (U.S.1990)